Per Curiam.
The first objection cannot prevail. If the proceedings on the attachment were regular, which is not questioned in this case, the justice had no power to supersede the attachment, but must, on the return thereof, proceed to hear the cause, as on any other process.
The allowance of fees for serving subpoenas on more than four witnesses, is prohibited by the proviso in the 24th section of the act. We could wish to get over this objection, as the difference is only 12 cents and a half; but it is insurmountable. The judgment must, therefore, be reversed.
J udgment reversed,